Exhibit 12.1 MB Financial, Inc. Computation of Ratio of Earnings to Fixed Charges Nine Months Ended September 30, Year Ended December 31, Earnings: 2008 2007 2006 2005 2004 2003 Pre-tax income from continuing operations $37,015 $86,061 $90,325 $87,252 $84,675 $71,411 Fixed charges, excluding interest on deposits 34,583 60,524 45,761 30,201 15,867 12,564 Subtotal 71,598 146,585 136,086 117,453 100,542 83,975 Interest on deposits 112,374 185,649 141,108 76,607 49,900 49,192 Total $183,972 $332,234 $277,194 $194,060 $150,442 $133,167 Fixed Charges: Interest expense, excluding interest on deposits $33,737 $59,311 $45,084 $29,082 $15,183 $11,930 Interest component of rental expense (1) 846 1,213 677 1,119 684 634 Subtotal 34,583 60,524 45,761 30,201 15,867 12,564 Interest on deposit 112,374 185,649 141,108 76,607 49,900 49,192 Total $146,957 $246,173 $186,869 $106,808 $65,767 $61,756 Rental expense, net (2) $2,538 $3,638 $2,032 $3,356 $2,053 $1,902 Interest component of rental expense 846 1,213 677 1,119 684 634 Ratio of Earnings to Fixed Charges: Excluding interest on deposits 2.07 2.42 2.97 3.89 6.34 6.68 Including interest on deposits 1.25 1.35 1.48 1.82 2.29 2.16 (1) Net of building rental income. (2) Interest component of rental expense is one-third of rental expense because it is the proportion deemed representative of the interest factor.
